SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1298
CA 11-00926
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


LMIII REALTY, LLC, EDWARD JOY COMPANY, AND
JOY PROCESS MECHANICAL SYSTEMS,
PLAINTIFFS-RESPONDENTS,

                      V                                           ORDER

GEMINI INSURANCE COMPANY, DEFENDANT-APPELLANT,
ET AL., DEFENDANT.
(APPEAL NO. 1.)


COUGHLIN DUFFY LLP, NEW YORK CITY (JUSTIN N. KINNEY OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SUGARMAN LAW FIRM, LLP, SYRACUSE (TIMOTHY J. PERRY OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (John
C. Cherundolo, A.J.), entered August 26, 2010. The order denied the
motion of defendant Gemini Insurance Company to dismiss and for
summary judgment.

      It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985).




Entered:    December 23, 2011                    Frances E. Cafarell
                                                 Clerk of the Court